Citation Nr: 1023603	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The appellant had a verified period of active duty for 
training in the Army National Guard from October 1963 to 
February 1964.  He also had additional service in the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 RO rating decision that 
denied service connection for bilateral hearing loss and for 
tinnitus.  In March 2010, the appellant testified at a Travel 
Board hearing at the RO.  

At the March 2010 Board hearing, the appellant appears to 
have raised the issue of entitlement to service connection 
for headaches.  That issue is not before the Board at this 
time and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The appellant maintains that he has bilateral hearing loss 
and tinnitus that are related to service.  He reports being 
exposed to acoustic trauma while serving as a field wireman 
and in automobile maintenance, as well as when he qualified 
on a rifle range with no hearing protection.  The Veteran 
further states that he was an ammunition handler in the field 
and that he was exposed to acoustic trauma with no hearing 
protection when he packed ammunition for the the assistant 
ammunition handler to the gunner for 105 and 155 Howitzers.  
He asserts that his bilateral hearing loss and tinnitus have 
persisted from his periods of service in the Army National 
Guard (specifically his period of active duty from October 
1963 to February 1964) to the present time.  In addition, at 
the March 2010 hearing, the Veteran's spouse reported that 
she met the Veteran in 1968 and that the Veteran had 
diminished hearing acuity and ringing is his ears since that 
time.

As noted above, the Veteran had a verified period of active 
duty for training in the Army National Guard from October 
1963 to February 1964.  He also had additional service in the 
Army National Guard.  His DD-214, for his verified period of 
active duty for training from October 1963 to February 1964, 
indicates that his occupational specialty was listed as 
automobile maintenance.  A NGB-22, for National Guard 
purposes, shows that his occupational specialty was listed as 
a field wireman.  

The appellant's available service treatment records indicate 
that at the time of the August 1963 enlistment examination, 
no defects were noted with respect to his ears, and his 
hearing was 15/15 on whispered voice testing in both ears.  
An audiological evaluation performed in October 1963 showed 
pure tone thresholds in the appellant's right ear of 0 (15), 
-5 (5), 0 (10), 0 (10), and 0 (5) decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  As to his left ear, pure tone 
thresholds were 10 (25), 0 (10), 5 (15), -5 (5), and 5 (10), 
decibels at the same frequencies.  (NOTE:  Prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association (ASA).  Those are 
the figures on the left and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

Post-service private treatment records show treatment for 
bilateral hearing loss.  Such records do not show treatment 
for tinnitus.  

For example, an October 2004 audiological evaluation report 
from Industrial Health, Inc., reported results indicative of 
a hearing loss disability in both of the appellant's ears 
under 38 C.F.R. § 3.385.  

At the March 2010 Board hearing, the appellant testified that 
he started having bilateral hearing loss and tinnitus during 
his period of active duty for training from October 1963 to 
February 1964, and that he had suffered from both disorders 
since that time.  The Board observes that although the 
appellant's contemporaneous service records do not 
corroborate his contentions that he noticed diminished 
hearing acuity and tinnitus in service, the appellant is 
competent to observe both diminished hearing and tinnitus.  
See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is reporting a 
contemporaneous medical diagnosis).  The Board notes, 
however, that when the appellant filed his initial claim for 
service connection for bilateral hearing loss and for 
tinnitus in February 2008, he reported that both disorders 
began in 1995.  Additionally, the Board observes that the 
appellant testified that he worked in construction (albeit 
with hearing protection) after he got out of the military.  

The Board notes that the appellant has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder as to his claims for service connection 
for bilateral hearing loss and for tinnitus.  Such an 
examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the appellant to identify all 
medical providers who have treated him for 
hearing loss or tinnitus since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  Schedule the appellant for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
conduct an audiological evaluation, 
including speech recognition testing, to 
determine whether the appellant currently 
experiences hearing loss and tinnitus.  If 
current hearing loss and tinnitus are 
identified, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
any current hearing loss and tinnitus were 
incurred in service, or are the result of 
exposure to acoustic trauma during the 
appellant's periods of service in the Army 
National Guard (to specifically include 
his period of active duty for training 
from October 1963 to February 1964).  The 
examiner must specifically acknowledge and 
discuss the appellant's report that his 
bilateral hearing loss and tinnitus first 
manifested during his period of active 
duty for training from October 1963 to 
February 1964.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on 
the absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  

3.  Thereafter, readjudicate the 
appellant's claims of entitlement to 
service connection for bilateral hearing 
loss and for tinnitus.  If any benefit 
sought remains denied, issue a 
supplemental statement of the case to the 
appellant, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

